Citation Nr: 0211697	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  96-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the assignment of a disability rating in 
excess of 30 percent for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had over 16 years active duty service ending in 
November 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for PTSD, and assigned a 30 
percent rating effective from December 5, 1995.  A notice of  
disagreement with the assignment of the 30 percent rating was 
received in May 1996, a statement of the case was issued in 
June 1996, and a substantive appeal was received in July 
1996.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
anxiety, depression, difficulty with concentration, sleep 
impairment, flat affect and memory problems, but with normal 
speech and normal judgment resulting in social and industrial 
impairment which is more than moderate, but less than rather 
large, and which is productive of no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in 
excess of 30 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 &  
Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, VA examination reports, and private 
treatment records.  As the record shows that the veteran has 
been afforded several VA examinations in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  In this 
regard, the Board notes that the veteran's most recent VA 
examination was completed in May 1997; however, inasmuch as 
the veteran has not reported that his PTSD has increased in 
severity since the date of this examination, the Board finds 
that another examination is not required.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Specifically, the record 
shows that, by the April 2002 supplemental statement of the 
case, the veteran was advised of the provisions of the new VA 
regulations regarding the timing and scope of VA assistance, 
including the type of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. App. 
June 19, 2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD is inadequately 
reflected by the 30 percent disability rating currently in 
effect.  Disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the  criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
notes that the veteran has appealed from an original rating 
for PTSD.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that a claim placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed) but not 
yet ultimately resolved, as is the instant case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate evaluations must be assigned for separate periods of 
time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  As the 
veteran's claim for entitlement to service connection for 
PTSD was received prior to the effective date of this change 
in the schedular criteria, the Board will consider his PTSD 
claim under both the old and new rating criteria to determine 
which version is the most favorable to him.  See Karnas, 1 
Vet. App. at 308.  The Board notes that the RO has considered 
both versions of the rating criteria.  Accordingly, the Board 
may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under Diagnostic Code 9411, a 30 percent rating for PTSD is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  In Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
(was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited VA to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  In a precedent opinion, dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).

The next higher rating of 50 percent under the old rating 
criteria is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment. 

Under the new rating criteria, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

After reviewing the pertinent evidence of record, the Board 
finds that the preponderance of this evidence is against 
entitlement to a rating in excess of 30 percent for the 
veteran's PTSD under the old or the revised schedular 
criteria.  

VA mental health outpatient treatment records, dated from 
November 1995 to February 1996, show that the veteran 
received treatment for PTSD.  These records reflect that his 
complaints included rage, anger, isolation, depression, mood 
swings, disturbed sleep, nightmares, and memory problems.

A January 1996 private counseling report notes that the 
veteran reported trouble sleeping, nightmares, intrusive 
thoughts and recollections, panic attacks when near crowds, 
and flashbacks which were consistently frightening and 
induced physiological responses such as rapid breathing, 
rapid pulse rate, and hot flashes/cold chills.  It was noted 
that the veteran reported increasingly strong feelings of 
depression.  It was reported that the veteran was 
experiencing increased feelings of anger, survivor guilt, and 
depression associated with his Vietnam experience.  Mental 
status examination revealed that the veteran presented with a 
flat effect, logical speech, and was coherent and goal 
oriented.  The examiner noted that the veteran performed 
poorly in serial sevens, indicating short-term memory and 
concentration loss.  Diagnoses included PTSD with anxiety and 
depressive features, chronic with delayed onset.  A Global 
Assessment of Functioning (GAF) score of 55 was assigned.  

A February 1996 report of VA PTSD examination shows that the 
veteran had been married four times, has one child, and 
grandchildren.  It was noted that the veteran was last 
employed in July of the previous year in the field of 
servicing and repairing trucks.  The veteran reported that he 
was fired for being hard to get along with and having a poor 
attitude.  The veteran reported that he is a loner, does not 
sleep well, and has disturbed sleep with dreams about Vietnam 
and his ex-wives which leave him sad or angry.  Mental status 
examination revealed that the veteran was cooperative, calm, 
and showed little emotion even when discussing sensitive 
areas.  He answered questions relevantly, organized and 
expressed his thoughts well enough and volunteered pertinent 
information.  His speech was normal and was oriented to time, 
place, and person.  He complained of difficulty with 
concentration.  Thought content revealed anxiety and 
sensitivity to crowds, traffic, and noise.  The examiner 
noted that the veteran was alienated from most of his 
acquaintances and family.  The diagnoses were PTSD, chronic, 
mild to possibly moderate, and alcohol abuse in temporary 
remission.  No GAF score was indicated, however, the examiner 
noted that the veteran was moderately incapacitated for 
employment or social adaptation.  

A February 1997 report of private psychiatric evaluation 
notes that the veteran had been living by himself since 1985 
on one acre of land and works by himself seven days per week 
in the oil field.  Mental status examination revealed that 
the veteran was very cooperative and verbal, and his 
verbalizations were coherent, informative, and logical.  His 
mood was somewhat depressed and his affect was constricted.  
It was noted that the veteran cried at times when talking 
about Vietnam.  He was alert, oriented times three, and his 
cognitive functions were grossly intact.  The diagnosis was 
PTSD with major depression.  

A May 1997 report of VA fee basis psychiatric evaluation 
identifies the residual manifestations of PTSD as intrusive 
recollections, abnormal sleep pattern which the veteran has 
attempted to control with the intake of alcohol, inability to 
cope with situations that resemble and symbolize combat, 
social avoidance, and diminished interest in developing 
interpersonal relationships.  However, the veteran was noted 
to have been well adapted to his occupational functioning at 
the time of examination.  It is noted that the veteran has 
two daughters, 28 and 29 years of age.  He has no 
relationship with his oldest daughter, however, the younger 
one visits him frequently.  Additionally, the veteran's 
memory was described as good for past, recent, and immediate 
recall and his judgment seemed to be appropriate.  The 
veteran reported that he had a good relationship with his 
employers.  He also elaborated on his isolated and lonely 
life style and showed diminished insight in terms of 
recognizing the impact of alcohol abuse in his life.  The 
diagnoses were PTSD, delayed onset, chronic type with 
residual symptoms but good adaptation to occupational life 
situation, and alcohol dependency.  It is further noted that 
the veteran had a GAF of 75 at work, 55 in social and home 
environment, and 65 during the past year.  

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  DSM-IV.  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.

After reviewing the evidence in light of both the old and the 
new rating criteria, the Board finds that the veteran's PTSD 
has not resulted in considerable social and industrial 
impairment to warrant a 50 percent rating under the old 
criteria, nor has it resulted in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms to meet the criteria for the next higher rating 
of 50 percent under the new criteria.  

In this regard, the Board notes that although the veteran 
clearly suffers from anxiety, depressed mood, chronic sleep 
impairment and some mild memory loss, such symptoms are 
contemplated under the current 30 percent rating under the 
new criteria.  While there is some evidence of flattened 
affect, speech has been reported as normal and there is no 
evidence of impaired judgment.  In sum, the Board finds that 
the overall PTSD symptomatology is accurately reflected by 
the current 30 percent rating under the new criteria.  
Likewise, the evidence show essentially moderate PTSD 
disability and as such a rating in excess of 30 percent under 
the old criteria is not warranted.  It appears that the 
social and industrial impairment resulting from the veteran's 
PTSD is less than rather large in degree and is therefore 
consistent with definite impairment and a 30 percent rating. 

While not determinative in themselves, the GAF scores, which 
have been consistent with a disorder of mild or moderate 
severity, are consistent with the currently assigned 30 
percent rating.  Accordingly, the Board concludes that the 
criteria for an initial rating in excess of 30 percent 
disabling for PTSD, for any time during the pendency of the 
claim, are not met.  The evidence does not raise a question 
that a higher rating is possible or warranted for any period 
of time from the veteran's claim to the present so as to 
warrant a "staged" rating due to significant change in the 
level of disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

